DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 09/27/2021.
Claims 19 and 21 have been amended.
Claims 26-31 have been added.
Claims 19, 21 and 26-31 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 22 and 26-31  are rejected under 35 U.S.C. 103 as being unpatentable over Brisson et al., (US 2009/0098574) in view of Lee et al. (US 2016/0074511) and Vincenzo Amendola et al., (Comprehensive Analytical Chemistry, Vol 66, p81-152, 2014) are maintained for reasons of record in the previous office action filed on 05/17/1021..
Applicant’s arguments filed on 09/27/2021 are fully considered but they are not persuasive. Applicant argues that Brisson, Lee and Vincenzo fails to disclose or suggest a medical composition for use in magnetic hyperthermia for treating cancer, … the composition may generate heat sufficient to kill cancer cell by applying an alternating magnetic field. This argument is not persuasive, first claims are drawn to composition for use and not to method for treating cancer by applying an alternating magnetic field. It is noted that generation of heat is a property after administration, however, there is no administration step and these are intended use limitation, which provide minimal patentable weight. The recitation of an intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the surface functionalized gold protein nanoparticle of Brisson in view of Lee is structurally 
In re Hutchinson, 69 USPQ 138. In this instance, Lee in one embodiment discloses that because cancer cells are vulnerable particularly to heat, they can be selectively killed by positioning a photosensitive material at a local site where the cancer cells are located, and externally stimulating the photosensitive material to generate heat. Hence, the photothermal therapy has less negative influence on normal cells, compared to chemical therapy or radiation therapy (0052 and 0054).
Applicant argues that there was no suggestion or motivation to modify or combine Brisson, Lee, and Vincenzo Amendola at the time of the effective filing date of the present application. This argument is not persuasive since, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further both Brisson and Lee is suggestive of gold-protein nanoparticles that allows for bioimaging and in preparing a contrast agent, a contrast agent composition comprising the gold-protein particle fusion and a pharmaceutically acceptable carrier. The references to be combinable they do not have to teach applicant’s claimed invention. It just have to be a motivation to combine the references which the examiner provided as set forth in the previous office action. In response to applicant's argument that the present invention cannot be conceived from the combination of Brisson, Lee and Vincenzo, the examiner 
Since newly added claims 26-31 recites the features of previously dependent claims 19 and 21, it is therefore rejected in the same manner as dependent claims 19 and 21 was and the previous rejection dated 05/27/2021 still stands as discussed above.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618